RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1720-18T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

K.M.P.,

          Defendant-Appellant,

and

F.R.,

     Defendant.
______________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.N.R.,

     a Minor.
______________________________

                    Submitted December 3, 2019 – Decided December 19, 2019

                    Before Judges Fisher and Gilson.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FG-04-0167-18.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Ruth Ann Harrigan, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Laura Ann Dwyer, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Rachel E. Seidman, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      K.M.P. (Karen) appeals from a judgment terminating her parental rights

to her daughter J.N.R. (Judy), and granting the Division of Child Protection and

Permanency (Division) guardianship of Judy, with the plan that the child be

adopted.1 Karen argues that the Division failed to prove the four prongs of the

best-interests standard necessary for the termination of parental rights. N.J.S.A.

30:4C-15.1(a). The Division urges that we affirm the judgment and allow the

adoption to proceed.     Having reviewed the record in light of the parties'

contentions and applicable law, we affirm substantially for the reasons explained


1
  We use initials and fictitious names for the parents and child to protect their
privacy and the confidentiality of the record. See R. 1:38-3(d)(12).
                                                                          A-1720-18T2
                                        2
by Judge Francine I. Axelrad in her comprehensive opinion read into the record

on November 28, 2018.

         The facts and evidence are detailed in Judge Axelrad's opinion, which she

rendered after a three-day trial. Accordingly, we only summarize some of the

facts.

         Karen and F.R. (Fred) are the biological parents of Judy, who was born in

August 2014. Fred is no longer in a relationship with Karen and he voluntarily

surrendered his parental rights to Judy.

         At the time of the guardianship trial, Karen was in a relationship with

V.M. (Vincent) and she and Vincent had one child together, M.M. (Mark), who

was born in May 2018. Mark is in the custody of the Division, but he was not

the subject of this guardianship matter.

         The Division became increasingly concerned about the safety of Judy

when she sustained several suspicious injuries, including bruises and subdural

hematomas. Suspecting that Vincent might be physically abusing Judy, the

Division implemented a safety protection plan under which Vincent and two

other individuals, who are not parties to this case, could not care for Judy or be

with her when they were not supervised.




                                                                          A-1720-18T2
                                           3
      In December 2016, the Division removed Judy from Karen's care when

Judy was observed to have a bruise under her eye and Karen refused to promptly

take Judy to the hospital that had treated Judy's other injuries. Judy was placed

with her maternal grandfather and step-grandmother and has been in their care

for the past three years. They want to adopt Judy.

      Following Judy's removal, Karen admitted that she had violated the safety

protection plan by allowing Vincent to have unsupervised contact with Judy and

she stipulated to a finding of abuse or neglect under N.J.S.A. 9:6-8.21(c)(2).

The Division provided her with a series of services, which included

psychological evaluations, therapy, counseling for parenting and domestic

violence, and substance abuse evaluations. Her evaluators diagnosed Karen

with parent-child relational problems, adjustment disorder, relationship

problems, including a history of domestic violence by Fred, and other

personality disorders. Her therapist noted that Karen had anger management

issues and she lacked insights into her circumstances and the needs of Judy.

      The guardianship trial was conducted in October and November 2018, and

three witnesses testified: a Division worker, Dr. Linda Jeffrey, an expert called

by the Division, and Karen. The Division also submitted numerous documents

into evidence.


                                                                         A-1720-18T2
                                       4
      Judge Axelrad found the Division worker and Dr. Jeffrey credible, but

found Karen largely incredible. Based on the testimony and exhibits, Judge

Axelrad then found that the Division presented clear and convincing evidence

of each of the four prongs necessary to terminate Karen's parental rights.

      Evaluating prong one, Judge Axelrad found that Karen had not provided

Judy with a safe and stable home and failed to protect Judy from repeated

injuries. The judge also found that Karen failed to attend to Judy's medic al

needs and demonstrated a "lackadaisical" attitude towards Judy's safety and who

provided care for Judy.

      Turning to the second prong, Judge Axelrad found that Karen is unwilling

and unable to eliminate the harm facing Judy. In that regard, Judge Axelrad

relied on the unrebutted testimony of Dr. Jeffrey that Karen was not prepared to

provide a minimum level of safe parenting and that Judy would be at risk of

further harm in Karen's care. Moreover, the judge found that Karen consistently

placed the needs of Vincent over the needs of Judy. Relying on reports of

Karen's outbursts of anger and erratic conduct, Judge Axelrad also found that it

was not likely that Karen would develop the skills to parent Judy in the

foreseeable future.




                                                                         A-1720-18T2
                                       5
      Addressing the third prong, Judge Axelrad found that the Division had

provided Karen with a myriad of services, including individual counselling,

therapeutic visits, housing assistance, and psychological evaluations. Karen,

however, failed to fully avail herself of those services and her parenting abilities

had not improved. Judge Axelrad also found that the Division had reviewed

several potential family placements for Judy and had appropriately placed Judy

with her maternal grandfather and step-grandmother.

      Finally, as to the fourth prong, Judge Axelrad relied on the credible and

unrebutted testimony of Dr. Jeffrey. Dr. Jeffrey had conducted psychological

evaluations of both Karen and Vincent. The doctor had also conducted bonding

evaluations of Karen and the maternal grandfather and step-grandmother. Judge

Axelrad noted that Karen loved Judy and that they had a warm relationship.

Judge Axelrad also found that Judy had a much stronger and more stable

relationship with her maternal grandfather and step-grandmother and that Judy

would suffer "greater harm" if her relationship with those caregivers was

severed. Thus, the judge found that termination of Karen's parental rights would

not do more harm than good.

      Karen argues that Judge Axelrad erred in finding each of the four prongs

under the best-interests standard. In particular, she challenges the third prong,


                                                                            A-1720-18T2
                                         6
contending that the Division failed to provide services that were reasonable

under all of the circumstances and it did not consider alternatives to termination

of Karen's parental rights. We are not persuaded by any of those arguments.

      Each of Judge Axelrad's findings concerning the four prongs is supported

by substantial, credible evidence. See N.J. Div. of Youth & Family Servs. v.

F.M., 211 N.J. 420, 448 (2012) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)).         In addition, Judge Axelrad correctly

summarized the law and correctly applied the law to her factual findings. See

N.J. Div. of Child Prot. & Permanency v. P.O., 456 N.J. Super. 399, 407 (App.

Div. 2018). Judge Axelrad appropriately relied on the unrebutted testimony of

Dr. Jeffrey who conducted a number of evaluations and had a factual basis for

her opinions. In that regard, our Supreme Court has noted: "In a termination of

parental rights trial, the evidence often takes the form of [expert testimony] by

psychiatrists, psychologists, and other mental health professionals." N.J. Div.

of Child Prot. & Permanency v. R.L.M., 236 N.J. 123, 146 (2018).

      Finally, we note that Karen essentially argues that she should have been

given more time and better services to allow her to develop the parenting skills

necessary to reunite with Judy. Judge Axelrad was cognizant of Karen's rights.

Judge Axelrad, however, appropriately balanced Karen's rights with Judy's need


                                                                          A-1720-18T2
                                        7
for permanency. Judy had been removed from Karen's care when she was two

years old. For over a year, the Division provided services to Karen in an effort

to assist her to develop the parenting skills needed to safely care for Judy. The

evidence at trial established that Karen did not fully avail herself of those

services and placed her own needs and desire to continue a relationship with

Vincent over the needs of Judy.        Accordingly, Judge Axelrad struck the

appropriate balance in terminating Karen's parental rights in the best interests of

Judy and her need for permanency.

      Affirmed.




                                                                           A-1720-18T2
                                        8